DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2011-099146 – machine translation provided by applicant) in view of Onishi et al. (JP 2005-029834- machine translation provided by applicant).
Considering claim 1, Wada teaches sintered sheet materials for electric members (abstract), such as an electrode or current collector (Paragraph 1) and where the electrode is known to be optionally coated with a catalyst material (Paragraph 3).  The sheet material is a sintered titanium body (Paragraph 26) with a specific surface area of 0.01-0.3 m2/g (Paragraph 25) and a porosity of 10-50% (Paragraph 25).  The sintered body has a flat plate shape (i.e. a sheet-like porous body) with exemplary thickness of 0.03-0.3 mm (Paragraph 24) and 0.05-0.5 mm (Paragraph 31).  However, Wada does not teach the claimed Ra roughness.
In a related field of endeavor, Onishi teaches titanium substrates for anodes (abstract).  The titanium substrate is a sintered compact of titanium based powder (Paragraph 14)  The titanium-based body is taught to be roughened on the surface to provide excellent adhesion to an electrode catalytic substance (p.1 ‘Subject of the Invention’; Paragraph 37) and that this achieved with a surface roughness Ra of 3-8 µm (Paragraph 37).
As both Wada and Onishi teach sintered Ti-based bodies for electrodes they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Wada with the roughened surface with Ra range as taught by Onishi as this is known to provide excellent adhesion and one would have had a reasonable expectation of success.  Further, the specific surface area, porosity (i.e. void fraction), thickness, and Ra roughness taught by modified Wada overlap the instantly claimed ranges and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office action no objective evidence of a criticality to the claimed ranges has been presented.
While not expressly teaching the claimed measuring specific surface area by a BET method, Ra roughness by JIS B 0601-2001, or void fraction calculation method, modified Wada teaches a substantially identical sintered porous Ti-sheet as that which is claimed and it is the examiner’s position that the methods of measurement are considered product-by-process limitations and are not considered to render a patentable distinction absent a showing as to how the claimed processes affect the final structure of the claimed porous body.  See MPEP 2113.
Considering claims 5-6, Wada teaches a specific surface area of 0.01-0.3 m2/g (Paragraph 25) and a porosity of 10-50% (Paragraph 25).  While the porosity disclosed by Wada does not expressly overlap the claimed void fractions of 55-68% and 60-66%, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It is the examiner’s position that the difference in void fraction and the porosity disclosed by Wada is merely that of a relative dimension and the instantly claimed porous body and that the prior art would perform similarly.  See MPEP 2144.04(IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Considering claim 7, Onishi teaches where the surface roughness Ra ranges from 3-8 µm (Paragraph 37).  See MPEP 2144.05.
Considering claim 8, Wada teaches thicknesses of 0.05-0.5 mm (Paragraph 31).  See MPEP 2144.05.
Considering claim 9, Wada teaches where the carbon content of the sintered body is 0.5% by mass or less (Paragraph 19).  See MPEP 2144.05.
Considering claim 10, Wada teaches the use of titanium metal powder with a C content of 0.5% by mass or less and an O content of 1% by mass or less (Paragraphs 26 and 28) and is considered a “pure titanium” due to the open-nature language of the terms “having” and “composed of”.  See MPEP 2111.03.
Considering claims 11-12, modified Wada does not expressly teach the claimed maximum load during a bending strength test.  However, as outlined above, modified Wada teaches a substantially identical sintered body as that which is claimed and one would reasonably expect the Ti-sintered body of modified Wada to possess the claimed maximum load during a bending strength test as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Response to Declaration
The Declaration filed 21 March 2022 under 37 CFR 1.130(a) demonstrates that prior art “Toho” was authored by the inventor or joint inventor cited in the rejection under 35 USC 103 in the Office action dated 21 October 2021 and shows sufficient facts, in weight and character, to establish that the subject matter of Toho was made by the inventor or joint inventor.  Based on the publication date of Toho and the effectively filed date of the instant application, Toho is disqualified as prior art per MPEP 717.01(a).

Response to Arguments
Applicant’s arguments, see remarks, filed 21 March 2022, with respect to rejections under 35 USC 112(b) and 35 USC 112(d) have been fully considered and are persuasive.  The rejections of claims 7 and 11-12 have been withdrawn. 
Applicant’s arguments, see remarks, filed 21 March 2022, with respect to the rejection(s) of claim(s) 1 and 5-12 under 35 USC 103 in view of Toho and Fukazawa have been fully considered and are persuasive.  Applicant’s Declaration removes primary reference Toho as outlined above.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wada et al. as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Onishi et al. (US 2004/0110059) teaches a sintered Ti-body representing the level of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784